Becker v. State



COURT OF APPEALS
EIGHTH DISTRICT OF TEXAS
EL PASO, TEXAS



GERMAN GUZMAN,


                                    Appellant,

v.

MARIA GUADALUPE BROWN,

                                    Appellee. 

§
 
§
 
§
 
§
 
§

§

No. 08-06-00327-CV

Appeal from
 327th District Court

of El Paso County, Texas

(TC # 2005-5336)



MEMORANDUM OPINION


	This appeal is before the Court on its own motion for determination whether the appeal
should be dismissed for want of prosecution.  Finding that Appellant has not filed a brief or a motion
for extension of time, we dismiss the appeal.
	Appellant's brief was due to be filed on January 26, 2007, but Appellant has not filed the
brief or a motion for extension of time.  On February 8, 2007, the Clerk of the Court sent the parties
a notice of the court's intent to dismiss for want of prosecution if, within ten days of the notice, no
party responded showing grounds to continue the appeal.  No response has been received as of this
date.
	This court possesses the authority to dismiss an appeal for want of prosecution when
appellant has failed to file his brief in the time prescribed, and gives no reasonable explanation for
such failure.  Tex.R.App.P. 38.8(a)(1); Elizondo v. City of San Antonio, 975 S.W.2d 61, 63
(Tex.App.--San Antonio 1998, no writ).  We have given notice of our intent to do so, requested a
response if a reasonable basis for failure to file the brief or statement of facts exists, and have
received none.  We see no purpose that would be served by declining to dismiss this appeal at this
stage of the proceedings.  We dismiss the appeal for want of prosecution pursuant to Tex.R.App.P.
38.8(a)(1) and 42.3(c).

April 19, 2007					 
							ANN CRAWFORD McCLURE, Justice

Before Chew, C.J., McClure, and Carr, JJ.
Chew, C.J., not participating